             Case 3:19-cv-00507-JAM Document 43 Filed 04/15/21 Page 1 of 15




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


    PATRICK HAGGERTY,
         Plaintiff,

             v.                                                 No. 3:19-cv-00507 (JAM)

    KAYCAN, LTD.,
        Defendant.


                   ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

           This is a lawsuit filed by Patrick Haggerty against Kaycan, Ltd. alleging disability

discrimination in violation of the Connecticut Fair Employment Practices Act. Haggerty alleges

that Kaycan terminated his employment because of his disability involving “mini-strokes” that

resulted in two hospitalizations.

           Kaycan now moves for summary judgment. I conclude that Haggerty has not established

a genuine issue of fact to show that he has a chronic disability within the meaning of the Act, that

he suffered an adverse employment action, or that his employment was terminated because of

any disability. Accordingly, I will grant Kaycan’s motion.

                                             BACKGROUND

           The following facts are taken from the parties’ Local Rule 56(a) statements and

supporting documents. The facts are presented in the light most favorable to Haggerty as the

non-moving party.

           Kaycan is a manufacturer of exterior home improvement products. 1 In March 2009,

Haggerty began working as a warehouse lead at one of Kaycan’s branches in Bristol,




1
    Doc. #36-2 at 1 (¶ 1).

                                                    1
          Case 3:19-cv-00507-JAM Document 43 Filed 04/15/21 Page 2 of 15




Connecticut. 2 Haggerty was promoted to Customer Service Administrator in December 2011 and

received several pay raises while working for Kaycan. 3

        Haggerty repeatedly expressed interest in promotions, and he discussed an open position

for operations manager with Susan Copen, Kaycan’s Director of Administration. 4 Haggerty

alleges that Copen “promised” the position to him, although he acknowledged that Kaycan

would consider other candidates for the position. 5 As of April 2017, Kaycan’s management team

expressed reservations about promoting Haggerty to the position due to ongoing issues at the

Bristol branch, but Haggerty was still under consideration for the position throughout his time at

Kaycan. 6

        In December 2016, Haggerty “suffered a minor Transient Ischemic Attack, or mini-

stroke,” for which he was hospitalized for three to four days and missed approximately ten days

of work. 7 Haggerty “was cleared to work without restrictions after that time.” 8

        In March 2017, Haggerty left a voicemail with and sent an email to Kaycan’s Human

Resources Manager, Elena Spensley, in which he expressed concerns about personnel issues at

his workplace. 9 At that time, Haggerty “expressed a great number of concerns that [he] was

dealing with concerning the staff at the branch level and the lack of support [he] was receiving

from [his] Manager in regards to them.” 10




2
  Ibid. (¶¶ 2, 4).
3
  Id. at 2 (¶¶ 5-6).
4
  Id. at 5 (¶¶ 21-23).
5
  Id. at 7 (¶ 30).
6
  Id. at 8-9 (¶¶ 33-39).
7
  Id. at 2 (¶¶ 7-9).
8
  Ibid. (¶ 9).
9
  Id. at 10 (¶¶ 43-44).
10
   Doc. #31-7 at 2 (Haggerty’s email of September 11, 2017 describing what he previously told Spensley).

                                                        2
           Case 3:19-cv-00507-JAM Document 43 Filed 04/15/21 Page 3 of 15




         In May 2017, Haggerty suffered a second mini-stroke that resulted in him spending four

to five days in the hospital and missing about two weeks of work. 11 Haggerty “did not have any

restrictions upon discharge from the hospital following the second mini-stroke, and was able to

return to work at full capacity thereafter.” 12 He “did not need any type of accommodation and

was able to perform all of the essential functions of his job once he returned to work after each

mini-stroke.” 13

         Haggerty “did not have any reason to believe that he would miss significant time from

work in the future due to a mini-stroke, and acknowledged that Kaycan had no reason to think

that either.” 14 He suffered from headaches following the second hospitalization, and if the

headache was particularly severe it could impact his ability to work, though he also had

headaches prior to his mini-strokes that could cause him to miss work. 15 Haggerty did not

receive a disability rating for either of the mini-strokes. 16

         When asked in his deposition “to the best of your knowledge, did anyone at Kaycan

regard you as disabled?” Haggerty responded “[n]ot that I’m aware of.” 17 However, Haggerty

states that on a phone call with Copen and Regional Manager Tony Picciano after his second

hospitalization, he was “berated” for behaviors that he had engaged in over the course of his

employment and that only became an issue following his second hospitalization. 18 Haggerty also

alleges that on the phone call an unspecified person mentioned that Haggerty had missed time

from work, and Haggerty links this anonymous comment to his alleged disability because the



11
   Doc. #36-2 at 3 (¶¶ 11-12).
12
   Id. at 4 (¶ 15).
13
   Ibid. (¶ 16).
14
   Ibid. (¶ 17).
15
   Ibid. (¶ 16); Doc. #31-2 at 29-30.
16
   Doc. #36-2 at 4 (¶ 18).
17
   Doc. #31-2 at 53.
18
   Id. at 36-38; Doc. #36-1 at 9.

                                                    3
          Case 3:19-cv-00507-JAM Document 43 Filed 04/15/21 Page 4 of 15




only time that he had been out of work for a significant amount of time was his hospitalization

for his mini-strokes. 19

        On August 1, 2017, Haggerty emailed Kaycan detailing the personal conflicts and

staffing issues at the Bristol branch, including that attendance issues and lack of communication

were “adversely affecting our ability to service our customers” and that the Bristol branch was

“in desperate need of clear leadership and management.” 20 By at least August 29, 2017,

Haggerty was considering whether to resign from Kaycan. 21

        On September 11, 2017, Haggerty sent an email to Spensley “as a way to document [his]

concerns” and stating “it is in [his] best interest to get this recorded in a written form.” 22 This

lengthy email did not raise any concern about Haggerty’s medical condition or state any belief

that he was being subject to unfair treatment by reason of any disability.

        On September 12, 2017 at 11:53 am, Haggerty voluntarily sent a resignation letter to

Kaycan via email and regular mail that stated “I am sending this letter to inform you of my

immediate resignation from my position as Customer Service Team Lead at the Bristol, CT

branch of Kaycan, Ltd.” 23 The letter stated that his resignation was due to the “hostile work

environment that I have been experiencing for much of the last five months.” 24 Haggerty

testified in his deposition that he resigned because he “felt like [he] had finally reached [his]

breaking point” and “wasn’t going to be put in that position any longer where … [he] was being

disrespected,” and that “at the end of the day it was about being ignored.” 25




19
   Doc. #31-2 at 111-12.
20
   Doc. #36-2 at 10-11 (¶¶ 45-46).
21
   Id. at 17 (¶ 71).
22
   Id. at 12 (¶¶ 51-52); Doc. #31-7 at 2-3 (Ex. 7).
23
   Doc. #36-2 at 15-16 (¶¶ 63-64); Doc. #31-10 (Ex. 10).
24
   Doc. #36-2 at 16 (¶ 67).
25
   Id. at 16-17 (¶¶ 66, 68).

                                                           4
          Case 3:19-cv-00507-JAM Document 43 Filed 04/15/21 Page 5 of 15




        Spensley responded at 12:16 pm stating “I am acknowledging the receipt of your letter of

resignation and understand that your last day with Kaycan is today.” 26 But, according to

Haggerty, he spoke to Spensley by telephone at some point later that afternoon, and Spensley

stated “her desire to not accept the letter and for [Haggerty] to come back and that [Spensley]

would be there the following week to discuss all of these issues with [Haggerty] as well as

everybody else at the branch.” 27 At that point, Haggerty did not understand his resignation to

have gone into effect, and he went back into work. 28

        At 1:28 pm, Spensley emailed Kaycan’s management, with Haggerty copied, stating

“Patrick has reached out to me just now and has asked to rescind his resignation.” 29 Haggerty

maintains that statement is a lie and that it was Spensley who asked him to rescind his

resignation. 30 Spensley’s email also stated “[w]e have agreed that Susan [Copen] and I will be

coming to Bristol on September 20th to meet with the team, so we can address some of these on-

going concerns, and develop the plan for moving forward.” 31

        At 6:32 pm, Spensley emailed Haggerty stating that Kaycan had decided to accept his

resignation:

        You submitted your letter of resignation to Kaycan today, 9/12/17. Later on
        today, you contacted me to discuss it and, in the course of our conversation, you
        decided to rescind your resignation. Initially, we agreed that you will return to
        work tomorrow, 9/13/17. However, upon further consideration, the company
        management decided, that given how dissatisfied you have been with your
        employment at Kaycan, it is in the best interest for us to accept your resignation. 32




26
   Id. at 17 (¶ 69).
27
   Doc. #36-4 at 40; see also id. at 42 (“we spoke about her desire to not have me leave the company, that she would
very much like to have me stay until at least the following week”).
28
   Id. at 40.
29
   Doc. #36-2 at 18 (¶ 74); Doc. #31-12 (Ex. 12).
30
   Doc. #36-4 at 43.
31
   Doc. #31-12 at 2.
32
   Doc. #36-2 at 19 (¶ 77).

                                                         5
              Case 3:19-cv-00507-JAM Document 43 Filed 04/15/21 Page 6 of 15




Haggerty responded a few minutes later stating “[t]hank you again for your response and for

your time. It was very much appreciated.” 33

             In April 2019, Haggerty filed this one-count lawsuit alleging that Kaycan terminated him

because of his disability in violation of the Connecticut Fair Employment Practices Act

(“CFEPA”), Conn. Gen. Stat. § 46a-51 et seq. Kaycan, a Delaware corporation with its principal

place of business in Vermont, removed this action to federal court on the basis of diversity

jurisdiction. Kaycan now moves for summary judgment.

                                               DISCUSSION

             The principles governing the Court’s review of a motion for summary judgment are well

established. Summary judgment may be granted only if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The Court must view the facts in the light most favorable to the party

who opposes the motion for summary judgment and then decide if those facts would be

enough—if eventually proven at trial—to allow a reasonable jury to decide the case in favor of

the opposing party. The Court’s role at summary judgment is not to judge the credibility of

witnesses or to resolve close contested issues but solely to decide if there are enough facts that

remain in dispute to warrant a trial. See generally Tolan v. Cotton, 572 U.S. 650, 656–57 (2014)

(per curiam); Benzemann v. Houslanger & Assocs., PLLC, 924 F.3d 73, 78 (2d Cir. 2019).

             Disability discrimination claims under CFEPA are subject to the familiar McDonnell

Douglas burden-shifting standard. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802

(1973); Green v. Cellco P’ship, 218 F. Supp. 3d 157, 162 (D. Conn. 2016). “In the disability

context, a prima facie case for disparate treatment is established under the McDonnell Douglas



33
     Ibid.

                                                     6
           Case 3:19-cv-00507-JAM Document 43 Filed 04/15/21 Page 7 of 15




Corp. framework if the plaintiff shows: (1) he suffers from a disability or handicap, as defined by

the applicable statute; (2) he was nevertheless able to perform the essential functions of his job,

either with or without reasonable accommodation; and that (3) the defendant took an adverse

employment action against him because of, in whole or in part, his protected disability.” Curry v.

Allan S. Goodman, Inc., 286 Conn. 390, 426 (2008). 34

         If the plaintiff succeeds in meeting this initial burden, then the employer may counter by

proffering a legitimate, nondiscriminatory reason for its action. See Cortes v. MTA New York

City Transit, 802 F.3d 226, 231 (2d Cir. 2015). Then, if the employer does so, the plaintiff may

still succeed on his claim if he can show that the proffered reason was a “pretext” for

discrimination—that is, by showing that his employer’s stated reason was untrue or incomplete

and that it was discrimination that played a causal role in his termination. See Henry v. Wyeth

Pharm., Inc., 616 F.3d 134, 157 (2d Cir. 2010); see also DeAngelo v. Yellowbook, Inc., 105 F.

Supp. 3d 166, 174-78 (D. Conn. 2015).

         Kaycan does not dispute that it is subject to CFEPA or that Haggerty was able to perform

the essential functions of his job. I will address instead the disputed elements of the McDonnell

Douglas analysis in turn.

         Protected disability

         Starting with the first prong of the prima facie case, CFEPA provides that a person is

disabled if he has “any chronic physical handicap, infirmity or impairment, whether congenital

or resulting from bodily injury, organic processes or changes or from illness.” Conn. Gen. Stat. §

46a–51(15). “Because this definition does not include the requirement that a major life activity




34
  Unless otherwise indicated, this ruling omits internal quotation marks, alterations, citations, and footnotes in text
quoted from court decisions.

                                                           7
             Case 3:19-cv-00507-JAM Document 43 Filed 04/15/21 Page 8 of 15




be substantially limited, it is generally regarded as broader in scope than the [federal Americans

with Disabilities Act’s] definition of disability.” Green, 218 F. Supp. 3d at 164.

           Haggerty asserts that he is physically disabled within the meaning of CFEPA because he

was twice hospitalized for suspected mini-strokes, and his “disability is chronic because he had

two incidents separated by approximately six months.” 35 Kaycan counters that Haggerty has

provided no evidence that he suffers a chronic disability. 36

            “Because the term ‘chronic’ has no statutory definition, the Superior Court has relied on

the dictionary definition of chronic in analyzing a physical disability claim under CFEPA.”

Phadnis v. Great Expression Dental Centers of Connecticut, P.C., 170 Conn. App. 79, 85 n.1

(2017) (collecting cases). Some “[c]ourts have utilized the definition provided by Black’s Law

Dictionary … which defines ‘chronic’ as ‘of long duration, or characterized by slowly

progressive symptoms; deepseated and obstinate, or threatening a long continuance;

distinguished from acute,’” while “[o]ther Connecticut courts have held ‘chronic’ to similarly

mean ‘marked by long duration or frequent recurrence or always present or encountered.’”

Fasulo v. HHC Physicianscare, Inc., 2016 WL 3266434, at *4 (Conn. Super. Ct. 2016)

(collecting cases); see also Gomez v. Laidlaw Transit, Inc., 455 F. Supp. 2d 81, 88 (D. Conn.

2006) (referencing same definitions for chronic).

           Haggerty has not created a genuine issue of material fact that he has a chronic disability

under these definitions. He alleges his mini-strokes are a chronic disability because they occurred

twice, about six months apart, and each resulted in hospitalization. But it is undisputed that

Haggerty did not have any restrictions and was able to work at “full capacity” without any




35
     Doc. #36-1 at 14.
36
     Doc. #30 at 7-8; Doc. #40 at 1-3.

                                                    8
           Case 3:19-cv-00507-JAM Document 43 Filed 04/15/21 Page 9 of 15




accommodation following his mini-strokes. 37 He admits that he “did not have any reason to

believe that he would miss significant time from work in the future due to a mini-stroke, and

acknowledged that Kaycan had no reason to think that either.” 38

         The only potentially “chronic” symptom Haggerty identifies is headaches, but Haggerty

suffered from headaches before he had the mini-strokes that he alleges are his chronic

disability. 39 At oral argument, Haggerty’s counsel argued that headaches could be a symptom of

a stroke, but he has not offered any medical evidence to support that claim. Indeed, Haggerty has

not pointed to a disability rating or any medical evidence whatsoever in support of his argument

that he has a chronic disability.

         As a result, Haggerty has not met his burden for his prima facie case because CFEPA

requires corroborating evidence for a claim of a chronic disability. See Buotote v. Illinois Tool

Works, Inc., 815 F. Supp. 2d 549, 557 & n.10 (D. Conn. 2011). Summary judgment is warranted

when—as here—a plaintiff “offers no medical support in the record … for his assertion that his

impairment is chronic as required under the CFEPA.” Id. at 557; see also id. at 558 (“Because

Plaintiff provides no evidence of his disability beyond his own testimony and a disability rating

that lacks context or other helpful guidance, from which the extent or duration of his impairment

or limitation may be discerned, and more is required in the Second Circuit, Plaintiff has failed to

demonstrate ADA or CFEPA disability, and summary judgment will enter on his CFEPA

claim.”); Wanamaker v. Westport Bd. of Educ., 899 F. Supp. 2d 193, 212 (D. Conn. 2012)

(dismissing plaintiff’s CFEPA claim that “only alleges that she suffers from transverse myelitis




37
   Doc. #36-2 at 2, 4 (¶¶ 9, 15).
38
   Ibid. (¶ 17).
39
   Doc. #31-2 at 29-30.

                                                 9
         Case 3:19-cv-00507-JAM Document 43 Filed 04/15/21 Page 10 of 15




and has pled no other facts indicating that this condition is ‘chronic’ within the meaning of

CFEPA”).

        Moreover, the record evidence makes clear that Haggerty’s hospitalizations were due to

“acute” rather than “chronic” conditions (because they were resolved after his hospitalizations),

that Haggerty could work at full capacity after his mini-strokes, and that his mini-strokes are not

longstanding, frequently recurring, or always present. Connecticut courts routinely hold that

plaintiffs with allegations similar to Haggerty’s cannot maintain CFEPA disability discrimination

claims because their alleged disabilities are not chronic. For example, in Boutillier v. Hartford

Pub. Sch., 221 F. Supp. 3d 255 (D. Conn. 2016), the court explained:

        [A]lthough she required significant medical leave, plaintiff’s surgeries and
        fainting episodes were acute in nature and caused by discrete events … She does
        not suffer a chronic physical infirmity. Rather, she had several serious medical
        events within a single school year. These conditions did not develop and worsen
        over time but appeared rapidly; they were prototypical acute conditions that were
        resolved to the extent that plaintiff could work in full capacity by the summer of
        2012. Accordingly, summary judgment will be granted in favor of defendant on
        plaintiff’s … CFEPA disability discrimination claims.

Id. at 274.

        Similarly, in Logan v. SecTek, Inc., 632 F. Supp. 2d 179 (D. Conn. 2009), the court

dismissed a CFEPA claim because a plaintiff’s back injury was “fully resolved” when the

adverse employment action occurred, and the complaint did “not allege any facts indicating that

his back injury was of long duration, frequently recurred, or was continuously present.” Id. at

185. And in Setkoski v. Univ. of Connecticut Health Ctr., 2012 WL 2044802 (Conn. Super. Ct.

2012), the court held that a plaintiff with “a serious medical condition” that caused a three-month

leave of absence did not have a “chronic” disability because she “does not allege that her

condition is continuing or will require medication or additional procedures in the future” and she

stated “that her leave was to resolve her medical condition.” Id. at *3 (emphasis in original).


                                                 10
           Case 3:19-cv-00507-JAM Document 43 Filed 04/15/21 Page 11 of 15




       The cases Haggerty relies on do not support his position that his two hospitalizations for

alleged mini-strokes are sufficient to demonstrate that he has a chronic disability to satisfy his

prima facie burden. In Adriani v. CHRO, 220 Conn. 307 (1991), the Connecticut Supreme Court

found that the plaintiff was disabled based on a doctor’s letter stating “that the plaintiff’s

hypertension had become a serious problem in recent months” and the plaintiff’s taking two

weeks of medical leave for high blood pressure immediately before his employment ended. Id. at

314 n.7.

        In Gilman Bros. Co. v. CHRO, 1997 WL 275578 (Conn. Super. Ct. 1997), the court

found that a hearing officer’s conclusion that an employee’s carpal tunnel syndrome was

“chronic” was reasonable after one doctor described the plaintiff’s “wrist problems as they

existed in June of 1991,” a second doctor “diagnosed carpal tunnel syndrome in 1992,” and a

third doctor “diagnosed it in 1994.” Id. at *5. Although the employer’s expert “opined that [the

employee’s] condition was not chronic because she had only suffered from it for one month at

the time of her termination,” he also stated “that both tendinitis and carpal tunnel syndrome may

be ‘chronic’ physical conditions” and that the employee’s “job experience before working for the

[employer] set the stage or provided the background for the development of the carpal tunnel

syndrome and contributed to its development.” Id. at *4.

       And in Martinez v. Connecticut, State Libr., 817 F. Supp. 2d 28 (D. Conn. 2011), the

court held that “a reasonable jury could infer that [the plaintiff’s] asthma was a chronic

impairment because she has had her asthma for ten years, her asthma has been of such a severity

that an attack once placed her in a coma, and she continues to have asthma to this date.” Id. at 56.

In each of these cases, there was far more evidence suggesting that the employee had a chronic

disability than Haggerty can point to here.



                                                  11
          Case 3:19-cv-00507-JAM Document 43 Filed 04/15/21 Page 12 of 15




         Based on the record in this case, no reasonable jury could conclude that Haggerty suffers

from a chronic physical disability protected under Conn. Gen. Stat. § 46a–51. 40 Accordingly,

Haggerty has not established the first prong of a prima facie case of disability discrimination.

         Adverse employment action

         As to the third prong of the prima facie case, “[a] plaintiff sustains an adverse

employment action if he or she endures a materially adverse change in the terms and conditions

of employment.” Carter v. Syracuse City Sch. Dist., --- Fed. Appx. ----, 2021 WL 912523, at *2

(2d Cir. 2021). Numerous courts have ruled that a defendant’s acceptance of a plaintiff’s

voluntary resignation is not an adverse action. See Shaw v. Yale New Haven Hosp., 2020 WL

1923599, at *8 (D. Conn. 2020) (collecting cases). Nor does a refusal to rescind a voluntary

resignation constitute an adverse employment action. Ibid. (same). “While a defendant’s

termination of an employee would constitute an ‘adverse employment action,’ a defendant’s

termination of an employee who has resigned does not.” Salen v. Blackburn Bldg. Servs., LLC,

2017 WL 71708, at *15 (D. Conn. 2017).

         In light of Haggerty’s voluntary resignation, there is no genuine fact issue to suggest that

he was subject to an adverse action. After Spensley officially accepted Haggerty’s resignation,

Haggerty did not protest but instead thanked her “for [her] response and for [her] time,” and

stated it was “very much appreciated.” 41

         Although the parties dispute some of the interactions between Haggerty and Spensley that

afternoon, there is not a genuine issue of material fact over whether Kaycan terminated him.

Haggerty does not point to any evidence that Kaycan actually rejected his resignation letter on


40
   Because Haggerty bases his disability discrimination claim entirely on his mini-strokes, I have not considered
whether he could establish that any other possible health issues, such as migraine headaches or anxiety, are a
disability protected under CFEPA.
41
   Doc. #36-2 at 19 (¶ 77).

                                                         12
             Case 3:19-cv-00507-JAM Document 43 Filed 04/15/21 Page 13 of 15




September 12 or actually allowed him to rescind it before Kaycan formally accepted it later that

evening, which Haggerty claims is a “termination.” Even Spensley’s expressing her “desire to

not accept the letter,” setting up a meeting for the next week, and Haggerty’s “understanding”

that his resignation had not gone into effect do not equate to Kaycan officially rejecting his

resignation or allowing him to rescind his resignation—which Haggerty maintains he was not

asking to do anyway.

             Viewed in the light most favorable to Haggerty, the record at most suggests that his

employment with Kaycan was in limbo while Kaycan was evaluating whether to accept his

resignation, before ultimately deciding to accept it. That does not amount to an adverse

employment action, and Haggerty has not pointed to any authority to the contrary. Accordingly,

Haggerty has not established the third prong of a prima facie case of disability discrimination

under CFEPA.

             Pretext

             Even assuming that Haggerty has established a prima facie case of disability

discrimination, there is no doubt that Kaycan has proffered a legitimate, nondiscriminatory

reason for “terminating” Haggerty that is sufficient to satisfy its burden at the second stage of the

McDonnell Douglas analysis. As Spensley explained in her email to Haggerty, “the company

management decided, that given how dissatisfied you have been with your employment at

Kaycan, it is in the best interest for us to accept your resignation.” 42 Given Haggerty’s numerous

complaints to company management expressing his frustrations with issues at the Bristol branch

over at least five months, which culminated in his sending a voluntary resignation letter, it is

clear that Kaycan had a legitimate, nondiscriminatory basis for accepting Haggerty’s resignation.



42
     Ibid.

                                                     13
            Case 3:19-cv-00507-JAM Document 43 Filed 04/15/21 Page 14 of 15




           That shifts the burden back to Haggerty for the third and final stage of the McDonnell-

Douglas inquiry, and Haggerty must show a genuine fact issue to suggest that Kaycan’s

proffered reason was pretextual and that disability discrimination played a causal role in his

termination. He cannot do so on the paltry record in this case. Haggerty does not offer any

evidence that anyone at Kaycan commented on his disability or treated him differently on

account of disability. He does not reference any comparators who were treated differently. He

did not need or request any accommodation from Kaycan when he returned from his

hospitalizations. Indeed, Haggerty admits that he was not aware of anyone at Kaycan who even

regarded him as disabled.

           The only evidence that Haggerty puts forward that Kaycan acted because of his disability

is his own testimony that, on a conference call with Copen and Picciano sometime in summer

2017, he was “berated” for the first time for longstanding behaviors and that someone mentioned

that he had missed time from work, which he interpreted as a reference to his hospitalizations for

his mini-strokes. He does not offer any specifics about that conversation—including even which

person made the comment—nor any corroborating evidence. That is far from enough to establish

a genuine issue of material fact that Kaycan’s proffered reason for accepting his resignation was

pretextual and that it actually did so because of his disability.

           Haggerty argues that Kaycan had been “looking for a way to terminate him,” but then

argues that Kaycan “begged” him to stay with the company immediately after he submitted his

resignation letter before then deciding to “terminate” him. 43 But it makes no sense to argue that

Kaycan was looking for a way to terminate him while also begging him to stay. All in all, no




43
     Doc. #36-1 at 4, 16.

                                                   14
        Case 3:19-cv-00507-JAM Document 43 Filed 04/15/21 Page 15 of 15




reasonable jury could find that Kaycan’s stated reason for “terminating” Haggerty’s employment

was pretextual or based in part on any disability.

       Haggerty’s opposition to the motion for summary judgment argues only that Kaycan

discriminated against him by terminating his employment because of his mini-strokes. To the

extent that Haggerty’s complaint could be interpreted as pleading any other theories of disability

discrimination, such as failure to accommodate a disability or that Haggerty was “regarded as”

disabled by Kaycan, or as alleging any other adverse employment actions, such as constructive

discharge or failure to promote, I consider those claims abandoned and do not discuss them

further. See Kovaco v. Rockbestos-Surprenant Cable Corp., 834 F.3d 128, 143 (2d Cir. 2016).

                                           CONCLUSION

       For the reasons set forth above, the Court GRANTS Kaycan’s motion for summary

judgment (Doc. #29). The Clerk of Court shall close this case.

       It is so ordered.

       Dated at New Haven this 15th day of April 2021.

                                                      /s/Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge




                                                 15
